UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 745 McClintock Drive, Suite 314 Burr Ridge, IL 60527 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 745 McClintock Drive, Suite 314 Burr Ridge, IL 60527 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2011 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2010 (Unaudited) Iman Fund IMAN FUND January 18, 2011 Dear Shareholders, Assalamu Alaykum (greetings of peace), We are pleased to report that Iman Fund performed well in the six-month period ending November 30, 2010, gaining 14.62%. For the above period, Iman Fund handily outperformed relevant indexes including the Dow Jones Islamic Market USA Index (up 10.89%, without dividends), the Russell 3000 Growth Index(up 13.31%), the S&P 500 Index (up 9.49%), and Morningstar Large Cap Growth Category (up 12.34%.) We attribute our success to adhering to a disciplined methodology of research seeking to balance risk and reward, concentrating on quality companies, in addition to seeking special situations and stocks selling at attractive valuations. We benefited from our significant holdings in quality foreign companies, U.S. companies with substantial businesses overseas, and carefully selected emerging markets stocks. Overweighing gold, commodity, and information technology stocks and our measured exposure to mid- and small-caps (in our large cap fund) helped Iman Fund’s performance. The lack of exposure to financial stocks was a positive factor. Underweighting transportation detracted from performance. Economic and Market Recap: Despite some volatility, the U.S. stock market managed considerable gains in the last six months. Better earnings reports and some merger activity caused increasing optimism. The year 2010 started with a decline in January followed by an upward trend as fears of the Great Depression dissipated. April witnessed a setback for equities attributed to the European debt crises and persisting high unemployment. The six-month reporting period ending November 30, 2010 was marked by U.S. equities regrouping in July and falling in August which was followed by a nice rally that continued through year-end. The market appears to have concluded that corporate earnings’ gains can be achieved despite lingering high unemployment. Fears of double dip recession gave away to predictions of better, though not strong, economic growth. Mid- and small-cap companies surged indicating more optimism and less concern with assuming risk. Your Fund was well positioned to benefit from these factors and gained well in this upward stock movement. Looking forward, we believe that the Fund’s portfolio is well positioned for the prevailing economic climate. We reduced or sold some positions that performed quite well and reached full valuation in our opinion. We initiated or increased holdings in some stocks which lagged the market rally and, we believe, are likely to catch up. We are overweighed in international equities and have some positions in mid- and small-cap stocks that are undervalued as they are perceived to be more dependent on good economic growth. We believe that a basic principle of successful investing is to invest for the long run; riding out the markets’ inevitable ups and downs rather than selling into panic or chasing the hottest fad. Patience could also afford the benefits of compounding, lower transaction cost, and reduced taxes. Diversification including geographic diversification by owning overseas and emerging markets stocks is of utmost importance.Another principle is investing regularly, which can help lower the average cost of share purchases. Investing a fixed sum of money each month or quarter ensures that one won’t purchase all shares at market highs. This strategy — known as dollar cost averaging — takes out the “emotion” from investing, and helps shareholders avoid irrational panics. No strategy can eliminate risk, but adhering to these prudent principles could considerably decrease the impact of short-term declines as they lessen the possibility of missing out on the next upward movement. While we are delighted with the Fund’s achievements in the last six months, we will not become complacent. We will continue to be vigilant in following market changes and look carefully for investment opportunities. We thank you for entrusting your hard-earned money with us. We promise to continue to work hard to prove worthy of your trust. Bassam Osman President, Iman Fund Please refer to the following page for important information. IMAN FUND Past performance is not a guarantee of future results. The above discussion and analysis of the Fund reflect the opinions of the Advisor as of January 2011, are subject to change, and any forecasts made cannot be guaranteed. Mutual Fund investing involves risk; principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Historically, the Advisor believes that the Islamic restrictions placed on the Fund have not adversely affected the Fund; however, it is possible that these restrictions may result in the Fund not performing as well as mutual funds not subject to such restrictions.Investments in smaller companies involve additional risk, such as limited liquidity and greater volatility. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles. The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. The Russell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values. You cannot invest directly in an index. Correlation is a statistical measure of how two securities move in relation to each other.Each Morningstar category average represents a universe of funds with similar investment objectives. Diversification does not assure a profit or protect against loss in a declining market. Dollar Cost Averaging involves continuous investment in securities regardless of fluctuating price levels of such securities.The investor should consider his/her financial ability to continue purchases through periods of low price levels.Such a plan does not assure a profit and does not protect against loss in declining markets. 2 IMAN FUND EXPENSE EXAMPLE November 30, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/10 - 11/30/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Please note that Iman Fund does not have any sales charge (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/10 11/30/10 6/1/10 - 11/30/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.69% multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 3 IMAN FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) November 30, 2010 (Unaudited) 4 IMAN FUND Total Rate of Return For the Period November 30, 2000 to November 30, 2010 (Unaudited) This chart assumes an initial investment of $10,000 made on November 30, 2000 and held through November 30, 2010. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the recent month end may be obtained by visiting www.investaaa.com. Indices mentioned are unmanaged and used to measure U.S. markets.You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemptions of fund shares. Six One Five Ten Average Annual Total Return as of November 30, 2010 Months Year Years Years Iman Fund % % % )% Dow Jones Islamic Market USA Index* % % % )% Russell 3000 Growth Index** % % % )% * The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles. The index is constructed from stocks in the Dow Jones Indexes (DJGI) family. Dow Jones believes that these stocks are accessible to investors and are well traded. The DJGI methodology removes issues that are not suitable for global investing. The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. ** The Russell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values. 5 IMAN FUND SCHEDULE OF INVESTMENTS November 30, 2010 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 98.3% AGRICULTURE, CONSTRUCTION & MINING MACHINERY MANUFACTURING - 0.4% Newpark Resources, Inc. (a) $ AIR FREIGHT & LOGISTICS - 0.7% United Parcel Service, Inc. - Class B ARCHITECTURAL & STRUCTURAL METALS MANUFACTURING - 1.1% Lincoln Electric Holdings, Inc. BASIC CHEMICAL MANUFACTURING - 0.4% Calgon Carbon Corp. (a) BEVERAGE MANUFACTURING - 3.2% The Coca Cola Co. Coca-Cola Femsa, S.A.B. de C.V. - ADR (b) BUILDING MATERIAL & SUPPLIES DEALERS - 0.5% Fastenal Co. CLOTHING STORES - 0.4% The TJX Companies, Inc. COMMERCIAL & SERVICE INDUSTRY MACHINERY MANUFACTURING - 0.4% CANON INC. - ADR (b) COMMERCIAL SERVICES - 0.4% Apollo Group, Inc. - Class A (a) COMMUNICATIONS EQUIPMENT MANUFACTURING - 2.5% Cisco Systems, Inc. (a) Plantronics, Inc. QUALCOMM, Inc. Research In Motion Ltd. (a)(b) COMPUTER & PERIPHERAL EQUIPMENT MANUFACTURING - 4.5% Apple Inc. (a) Cray, Inc. (a) Dell Inc. (a) EMC Corp. (a) Intermec Inc. (a) International Business Machines Corp. (IBM) COMPUTER SYSTEMS DESIGN & RELATED SERVICES - 1.8% Accenture PLC - Class A (b) Infosys Technologies Ltd. - ADR (b) DATA PROCESSING, HOSTING & RELATED SERVICES - 1.3% Automatic Data Processing, Inc. Juniper Networks, Inc. (a) Total System Services, Inc. DRYCLEANING & LAUNDRY SERVICES - 0.3% Healthcare Services Group, Inc. ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 1.9% A.O. Smith Corp. Corning Inc. ELECTRONIC SHOPPING & MAIL-ORDER HOUSES - 1.5% Amazon.com, Inc. (a) ELECTRONICS & APPLIANCE STORES - 0.7% Best Buy Co., Inc. FOOD MANUFACTURING - 0.6% Nestle S A - ADR (b) The accompanying notes are an integral part of these financial statements. 6 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2010 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 98.3% (CONTINUED) FOOTWEAR MANUFACTURING - 1.1% Wolverine World Wide, Inc. $ FREIGHT TRANSPORTATION ARRANGEMENT - 0.4% Expeditors International of Washington, Inc. FedEx Corp. FRUIT & VEGETABLE PRESERVING & SPECIALTY FOOD MANUFACTURING - 0.2% Lancaster Colony Corp. GENERAL MERCHANDISE STORES - 0.3% O’Reilly Automotive, Inc. (a) GENERAL PURPOSE MACHINERY MANUFACTURING - 0.8% Illinois Tool Works Inc. HEALTH & PERSONAL CARE STORES - 0.5% Express Scripts, Inc. (a) HEAVY & CIVIL ENGINEERING CONSTRUCTION - 1.9% Chicago Bridge & Iron Co. N.V. (a)(b) HOME FURNISHINGS STORES - 0.4% Bed Bath & Beyond, Inc. (a) INDUSTRIAL MACHINERY MANUFACTURING - 2.0% Applied Materials, Inc. ASML Holding N.V. - NY Reg. Shares - ADR (b) INFORMATION SERVICES - 1.7% Google Inc. (a) INTERNET & CATALOG RETAIL - 0.6% eBay Inc. (a) LAND SUBDIVISION - 0.3% The St. Joe Co. (a) MEDICAL EQUIPMENT & SUPPLIES MANUFACTURING - 5.6% 3M Co. Baxter International Inc. Becton, Dickinson & Co. C.R. Bard, Inc. OraSure Technologies, Inc. (a) STERIS Corp. Stryker Corp. Varian Medical Systems, Inc. (a) METAL ORE MINING - 9.8% Agnico-Eagle Mines Ltd. (b) Barrick Gold Corp. (b) BHP Billiton Ltd. - ADR (b) Compania de Minas Buenaventura S.A. - ADR (b) Eldorado Gold Corp. (a)(b) Ivanhoe Mines Ltd. (a) Randgold Resources Ltd. - ADR (b) Rio Tinto PLC - ADR (b) Royal Gold, Inc. Southern Copper Corp. Vale SA - ADR (b) Yamana Gold Inc. (b) MOTOR VEHICLE PARTS MANUFACTURING - 0.7% Lennox International Inc. NAVIGATIONAL, MEASURING, ELECTROMEDICAL & CONTROL INSTRUMENTS MANUFACTURING - 2.4% Badger Meter, Inc. Cognex Corp. The accompanying notes are an integral part of these financial statements. 7 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2010 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 98.3% (CONTINUED) NAVIGATIONAL, MEASURING, ELECTROMEDICAL & CONTROL INSTRUMENTS MANUFACTURING - 2.4% (Continued) Coherent, Inc. (a) $ Danaher Corp. NONMETALLIC MINERAL MINING & QUARRYING - 1.2% Potash Corp. of Saskatchewan Inc. (b) OIL & GAS EXTRACTION - 4.7% EOG Resources, Inc. Helmerich & Payne, Inc. InterOil Corp. (a)(b) OTHER CHEMICAL PRODUCT & PREPARATION MANUFACTURING - 0.9% WD-40 Co. OTHER ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 2.3% Emerson Electric Co. GrafTech International Ltd. (a) Power-One, Inc. (a) OTHER GENERAL MERCHANDISE STORES - 0.8% Tractor Supply Co. OTHER GENERAL PURPOSE MACHINERY MANUFACTURING - 2.3% Aixtron AG - ADR (b) Graco Inc. OTHER INFORMATION SERVICES - 1.3% Baidu, Inc. - ADR (a)(b) Yahoo! Inc. (a) OTHER PROFESSIONAL, SCIENTIFIC & TECHNICAL SERVICES - 0.3% Ritchie Bros. Auctioneers Inc. (b) PETROLEUM & COAL PRODUCTS MANUFACTURING - 3.0% Chevron Corp. Exxon Mobil Corp. Murphy Oil Corp. PHARMACEUTICAL & MEDICINE MANUFACTURING - 9.4% Allergan, Inc. Ardea Biosciences, Inc. (a) Bristol-Myers Squibb Co. Dendreon Corp. (a) Gen-Prob Inc. (a) Johnson & Johnson Impax Laboratories, Inc. (a) Merck & Co., Inc. Novartis AG - ADR (b) Novo Nordisk A/S - ADR (b) Salix Pharmaceuticals, Ltd. (a) Shire PLC - ADR (b) United Therapeutics Corp. (a) Valeant Pharmaceuticals International (b) PROFESSIONAL & COMMERCIAL EQUIPMENT & SUPPLIES MERCHANT WHOLESALERS - 1.3% Covidien PLC (b) The accompanying notes are an integral part of these financial statements. 8 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2010 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 98.3% (CONTINUED) SCIENTIFIC RESEARCH & DEVELOPMENT SERVICES - 2.1% Alexion Pharmaceuticals, Inc. (a) $ Celgene Corp. (a) Human Genome Sciences, Inc. (a) Incyte Corp. (a) SEMICONDUCTOR & OTHER ELECTRONIC COMPONENT MANUFACTURING - 5.2% ARM Holdings plc - ADR (b) Intel Corp. Intersil Corp. - Class A OSI Systems, Inc. (a) Texas Instruments Inc. SOAP, CLEANING COMPOUND & TOILET PREPARATION MANUFACTURING - 0.4% Colgate-Palmolive Co. SOFTWARE PUBLISHERS - 2.5% Microsoft Corp. Oracle Corp. SAP AG - ADR (b) SUPPORT ACTIVITIES FOR AIR TRANSPORTATION - 1.1% Grupo Aeroportuario del Pacifico SAB de CV - ADR (b) SUPPORT ACTIVITIES FOR MINING - 2.8% Noble Corp. (b) Oceaneering International, Inc. (a) Schlumberger Ltd. (b) SUPPORT ACTIVITIES FOR WATER TRANSPORTATION - 0.5% Tidewater Inc. TEXTILES, APPAREL & LUXURY GOODS - 0.6% Nike, Inc. - Class B WHOLESALE ELECTRONIC MARKETS & AGENTS & BROKERS - 0.8% Genuine Parts Co. WIRED TELECOMMUNICATIONS CARRIERS - 3.5% America Movil SAB de C.V. - Series L - ADR (b) China Mobile Ltd. - ADR (b) Turkcell Iletisim Hizmetleri AS - ADR (b) TOTAL COMMON STOCKS (Cost $27,993,852) PREFERRED STOCKS - 1.1% METAL ORE MINING - 1.1% Vale SA - ADR (b) TOTAL PREFERRED STOCKS (Cost $289,440) Total Investments (Cost $28,283,292) - 99.4% Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ ADR - American Depositary Receipt PLC - Public Limited Company (a) Non Income Producing (b) Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 9 IMAN FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 (Unaudited) Assets: Investments, at value (cost $28,283,292) $ Cash Income receivable Receivable for capital shares sold Other assets Total Assets Liabilities: Payable to Advisor (note 3) Payable for capital shares redeemed 25 Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 10 IMAN FUND STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2010 (Unaudited) Investment income: Dividend income (Net of foreign withholding tax of $5,252) $ Total investment income Expenses: Advisory fees (note 3) Administration fees Transfer agent fees and expenses Fund accounting fees Legal fees Federal and state registration fees Audit fees Reports to shareholders Custody fees Other expenses Total expenses Net investment loss ) Realized and unrealized gain on investments: Net realized gain on investments Change in net unrealized appreciation/depreciation on investments Realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 11 IMAN FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 From operations: Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net increase in net assets from operations From capital share transactions: Proceeds from sale of shares Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Total increase in net assets Net assets: Beginning of period End of period $ $ The accompanying notes are an integral part of these financial statements. 12 IMAN FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout each Period Six Months Ended November 30, Year Ended May 31, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions paid: From net investment income — ) From net realized gain on investments — — ) ) — — Total distributions paid — — ) ) — ) Net asset value, end of period $ Total Return %(3) % )% Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement or recapture %(4) % After waiver and expense reimbursement or recapture %(2)(4) %(2) %(2) % % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recapture )%(4) )% )% )% % )% After expense reimbursement or recapture )%(2)(4) )%(2) )%(2) )% )% )% Portfolio turnover rate %(4) % Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Effective October 1, 2008, the Fund no longer has an Expense Waiver Agreement in place. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 13 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS November 30, 2010 (Unaudited) 1. Organization Allied Asset Advisors Funds (the “Trust”), an open-end management investment company, was organized as a Delaware statutory trust on January 14, 2000.The Trust currently offers one series of shares to investors, the Iman Fund (the “Fund”), a diversified series of the Trust.Allied Asset Advisors, Inc.(“AAA” or the “Advisor”), a Delaware corporation, serves as investment advisor to the Fund. The Trust is authorized to issue an unlimited number of shares without par value, of each series.The Trust currently offers one class of shares of the Fund. The investment objective of the Fund is to seek growth of capital while adhering to Islamic principles. To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose price the Fund’s Advisor anticipates will increase over the long term. Under normal circumstances, the Fund invests its net assets in domestic and foreign securities chosen by the Advisor in accordance with Islamic principles. Islamic principles generally preclude investments in certain businesses (e.g., alcohol, pornography and gambling) and investments in interest bearing debt obligations.Any uninvested cash will be held in non-interest bearing deposits or invested in a manner following Islamic principles. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates:In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from these estimates. Security Valuation:Investment securities are carried at value determined using the following valuation methods: • Equity securities listed on a U.S. securities exchange or NASDAQ for which market quotations are readily available are valued at the last quoted sale price on the valuation date. • Options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the most recent quoted bid price. The Fund did not hold any such securities during the six months ended November 30, 2010. • Securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor under direction of the Board of Trustees. The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Summary of Fair Value Exposure at November 30, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) 14 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) November 30, 2010 (Unaudited) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of November 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $
